                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                                  5:18-cv-00057-FDW

JAMES W. LOMICK,                          )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                         ORDER
                                          )
KEN BEAVER, et al.,                       )
                                          )
                                          )
                  Defendants.             )
__________________________________________)

        THIS MATTER is before the Court on its own motion on periodic status review of this

case.

        On July 30, 2019, the Court held the dispositive motions’ deadline in abeyance in this

matter. [Doc. 59]. The circumstances underlying that ruling have resolved and/or should have

been resolved by the parties at this time. As such, the Court will lift the stay of the dispositive

motions’ deadline in this matter.

        IT IS, THEREFORE, ORDERED that the stay of the dispositive motions’ deadline is

hereby LIFTED, and the parties shall have until March 14, 2020 to file dispositive motions in this

case.
 Signed: January 14, 2020
